NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                   CAMRY WATSON, Petitioner/Appellee,

                                        v.

                  ALLEN C. FORD, Respondent/Appellant.

                           No. 1 CA-CV 21-0193 FC
                                FILED 4-26-2022


          Appeal from the Superior Court in Maricopa County
                          No. FC2021-000450
         The Honorable Utiki Spurling Laing, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Camry Watson, Protected Address
Petitioner/Appellee

Connelly Law Office, PLLC, Mesa
By Lawton Connelly
Counsel for Respondent/Appellant
                            WATSON v. FORD
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Peter B. Swann delivered the decision of the court, in which
Judge David D. Weinzweig and Judge Paul J. McMurdie joined.


S W A N N, Judge:

¶1            Allen C. Ford (“Father”) appeals an order of protection in
favor of Camry Watson (“Mother”) and their minor child, and the superior
court’s denial of his motion to alter or amend.1 For the following reasons,
we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             Mother and Father have one daughter, born in 2014. In June
2019, the superior court entered legal decision-making and parenting time
orders for the child. In January 2021, during a pending petition to modify
the court’s legal decision-making and parenting time orders, Father secured
an ex parte order of protection against Mother for alleged acts of domestic
violence.2 The Department of Child Safety (“DCS”) investigated and
interviewed the child, who said Father hit her for jumping on the bed,
leaving a bruise on her leg. DCS and the Phoenix Police Department then
investigated the child abuse allegations against Father, and Mother
petitioned for an order of protection. The court issued an ex parte order of
protection the same day.

¶3            At Father’s request, the court held a hearing on Mother’s
order of protection against Father. The court found that Father committed
domestic violence against the child in the past year and affirmed the order


1      An order of protection expires one year after service on the
defendant. A.R.S. § 13-3602(N). Accordingly, the order of protection
served on Father in January 2021 has expired. However, because an order
of protection carries with it “significant collateral legal and reputational
consequences” that last beyond the expiration date, the expiration of the
court’s order does not render Father’s appeal moot. Cardoso v. Soldo, 230
Ariz. 614, 619, ¶ 14 (App. 2012).

2       The superior court affirmed the order of protection against Mother
after a hearing. That order of protection is not at issue in this appeal.


                                     2
                             WATSON v. FORD
                            Decision of the Court

of protection. Father timely filed a motion to alter or amend the judgment
based on newly discovered evidence. Father asserted that after the hearing,
DCS concluded its investigation and found that the child’s allegations of
abuse were unsubstantiated. He argued that this was evidence he could
not have discovered before the hearing. The court denied Father’s motion.

¶4            Father appeals.3

                                 DISCUSSION

I.     THE COURT DID NOT ABUSE ITS DISCRETION OR COMMIT
       LEGAL ERROR BY AFFIRMING THE ORDER OF PROTECTION.

¶5             Father argues the court abused its discretion by affirming the
order of protection because there was no credible testimony that Father
abused the child. We review the court’s decision to affirm an order of
protection for an abuse of discretion. See Cardoso, 230 Ariz. at 619, ¶ 16. We
defer to the court’s credibility determinations and will affirm if the record
contains competent evidence to support the court’s decision. Id. at ¶ 17;
Savord v. Morton, 235 Ariz. 256, 259, ¶ 10 (App. 2014). Father also argues
that the court erred by failing to make express findings pursuant to Arizona
Rule of Protective Order Procedure (“Rule”) 35(b). We review questions of
law de novo. Michaelson v. Garr, 234 Ariz. 542, 544, ¶ 5 (App. 2014).

¶6            To include a defendant’s child within the scope of an order of
protection, the court must have reasonable cause to believe the alleged acts
of domestic violence involve the child or the child has been, or may be,
physically harmed. Ariz. R. Protective Order P. 5(b)(1), 23(e)(2); A.R.S. § 13-
3602(E). Domestic violence is broadly defined to include child abuse.
A.R.S. §§ 13-3601(A), -3623.

¶7             The record supports the court’s decision to affirm the order of
protection. At the hearing, Mother presented evidence that the parties have
a court order that prevents them from inflicting corporal punishment on the
child. She testified about the size and location of the bruise on the child.
Mother called the DCS investigator as a witness. The investigator testified
that the child twice disclosed Father’s abuse.



3      Mother did not file an answering brief. We could regard her failure
to do so as a confession of reversible error. We are not required to do so,
however, and in the exercise of our discretion, we address the substance of
Father’s appeal. See Nydam v. Crawford, 181 Ariz. 101, 101 (App. 1994).


                                      3
                            WATSON v. FORD
                           Decision of the Court

¶8            Father testified that he did not hit the child and no longer
used corporal punishment on the child, although he still used it on his other
children. He insisted Mother coached the child to allege child abuse against
Father in retaliation for Father’s earlier order of protection against Mother.
Father called his wife, the child’s stepmother, as a witness. Despite Father’s
admission to the use of corporal punishment, she testified that they never
use corporal punishment on any of the children.

¶9             Although concerned about the timing of Mother’s petition,
the court found the DCS investigator credible. The court also questioned
Father’s credibility because he first told the court that he does not hit the
child anymore but immediately corrected himself and said that he does not
hit the child at all. Accordingly, the court found that Father committed
domestic violence against the child in the past year and affirmed the order
of protection.

¶10           Although contrary evidence could have supported a different
outcome, substantial evidence supports the court’s decision to affirm the
order of protection, and we defer to its credibility determinations. To the
extent that Father argues the DCS investigator’s testimony is not credible
because DCS later found the child’s allegations of abuse were
unsubstantiated, that argument also fails. The superior court assesses
witness credibility at the time of the hearing.

¶11           The court also did not commit legal error by affirming the
order of protection. Before issuing an order of protection prohibiting a
defendant from contacting his or her child, the court must consider whether
the child may be harmed if the defendant is permitted to maintain contact
with the child and whether the child may be endangered if there is contact
outside the presence of the plaintiff. Ariz. R. Protective Order P. 35(b).

¶12           Father argues the superior court erred by failing to make
findings pursuant to Rule 35(b). But Rule 35(b) requires the court to
consider the enumerated factors; it does not require the court to make
express findings.

¶13            The record reflects that the court considered the Rule 35(b)
factors before affirming the order of protection. The court found the DCS
investigator credible when she testified about the child disclosing the abuse
to DCS. The court did not find Father credible because he offered
conflicting statements about using corporal punishment on the child. The
alleged abuse occurred outside of Mother’s presence during Father’s
parenting time. And the court found that Father committed domestic



                                      4
                            WATSON v. FORD
                           Decision of the Court

violence against the child. The court was concerned that Father would
harm the child again during his parenting time, and therefore affirmed the
order of protection.

II.    THE COURT DID NOT ABUSE ITS DISCRETION IN DENYING
       FATHER’S MOTION TO ALTER OR AMEND THE JUDGMENT .

¶14           Father argues the court abused its discretion in denying his
motion to alter or amend because DCS’s finding that the child’s allegations
of abuse were unsubstantiated is newly discovered evidence that could not
have been discovered at the time of the hearing. We review the court’s
denial of a motion to alter or amend for an abuse of discretion. Wendling v.
Sw. Savs. & Loan Ass’n, 143 Ariz. 599, 602 (App. 1984).

¶15           The Arizona Rules of Family Law Procedure (“ARFLP”)
“apply to protective order matters heard in conjunction with pending
family law cases,” so long as the rules do not conflict. Ariz. R. Protective
Order P. 2. Under ARFLP 83(a)(1)(E), a court may grant a motion to alter
or amend the judgment based on “newly discovered material evidence that
could not have been discovered and produced at the trial with reasonable
diligence.” The newly discovered evidence must have been in existence at
the time of the hearing. See Wendling, 143 Ariz. at 602.

¶16            The court did not abuse its discretion in denying Father’s
motion. DCS’s conclusion that the child’s allegations of abuse were
unsubstantiated is not evidence. At the hearing, the court knew that DCS
and the police had ongoing investigations. Further, DCS’s conclusion that
the child’s allegations of abuse were unsubstantiated does not mean that
the alleged abuse never occurred nor that the order of protection was no
longer necessary. Given the evidence presented, the court had valid
concerns regarding the safety of the child, particularly in light of DCS’s
statement in its closing report that there were no current safety concerns for
the child because of the order of protection against Father.

                               CONCLUSION

¶17           For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA
                                      5